The opinion of the Court was delivered by
Stroud, J.
It was decided in Ogden v. Saunders, 12 Wheat. 213, that “a bankrupt or insolvent law of any state, which discharges both the person of the debtor and his future acquisitions of property, is not a law impairing the obligation of contracts, so far as respects debts contracted subsequent to the passage of such law, and between citizens of such state; but that as against creditors, citizens of other states, it is invalid as to all contracts.” And, therefore, that, “ a certificate of discharge, under such a law, cannot be pleaded in bar of an action brought by a citizen of another stale, in the courts of the United States, or of any other state than that where the discharge was obtained.” In Boyle v. Zacharie, 6 Peters 348, 643, it was declared by the court, that the principles established in Ogden v. Saunders were no longer open to controversy, but were to be deemed final and conclusive. Now although the general insolvent law of Maryland, under which the defendant obtained his discharge, was passed long anterior to the contract between the parties, yet, at the time of the contract, and also of the discharge, and when the present action was instituted, the plaintiffs were subjects of Great Britain, and not citizens of Maryland. It is plain, therefore, that the discharge pleaded in this court can be no bar to the recovery of judgment on the case stated.
It was objected, on the argument, to this view of the case, that the judgment obtained in the circuit court of the United States, in the district of Maryland, was an extinguishment of the original contract; and that the action in this court, being founded on that judgment,, it was to be regarded as brought upon a contract made and to be enforced in Maryland. And for this Green v. Sarmiento, 3 Wash. C. C. Rep. 17, was cited.
The correctness of this deduction is not admitted. A judgment cannot be considered as a contract, in the ordinary acceptation of the term. But,, if the defendant’s conclusions were admitted, it is not perceived that the benefit which Are seeks from it would result. For although, as a general principle, it may be true, as is stated in Green v. Sarmiento, “ that the law of the country where a contract is made, is the law of the contract,, wherever performance is demanded ; and that the same law which creates the charge will be regarded, if it *85operate a discharge of the contract.” Yet the last point decided in Ogden v. Saunders denies the application of that principle to a state of facts precisely analogous to that which this concession would establish.
It will be observed that the judgment upon which the present action is brought, was obtained in a court of the United States, and not in a court of the state of Maryland, This relieves the case from an intimation which fell from Judge Johnson, in the opinion delivered by him on behalf of a majority of the court in Ogden v, Saunders, that when a party voluntarily and unnecessarily resorts to a state court, he should be held to have subjected his rights to the state laws, by his election, and in this manner the insolvent’s discharge be rendered a bar to any future action.
Judgment for plaintiff.